Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Appellant’s arguments, see pg. 10 of the Appeal Brief, filed 12/8/2020, with respect to claim 1 and pg. 21 of the aforementioned Appeal Brief with respect to claim 11 have been fully considered and are persuasive.  Specifically, the persuasive arguments allege Rockmore (US US 2019/0186947 A1) fails to teach “comparing the set of vehicle parameters associated with the given vehicle in the storage system with the respective sets of requirements associated with respective ones of the plurality of vehicle operation levels according to an order of the hierarchy” in claim 1 and “comparing the filtered set of tags to the combination of predetermined tags to identify the vehicle operation mode for the given vehicle”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662